Citation Nr: 0216244	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  99-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral otosclerosis, postoperative, with hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Waco, Texas.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case has been rephrased to reflect 
that the veteran is appealing the initial evaluation assigned 
for his bilateral otosclerosis, postoperative, with hearing 
loss.


FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.

2.  The veteran's service-connected left ear hearing loss is 
manifested by hearing at level II or better; the veteran's 
service-connected right ear hearing is manifested by hearing 
at level I or better.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
otosclerosis, postoperative, hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.7, 4.85, Diagnostic Code 6100, § 4.87, Diagnostic 
Code 6202 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
February 1999 rating decision, the July 1999 Statement of the 
Case (SOC), and the June 2001 supplemental SOC, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  The veteran indicated only two 
sources of private medical records existed, records of which 
he provided.  The RO has associated all identified federal 
Government records with the file.  Accordingly, since all 
identified records have been associated with the file, the 
Board concludes that the requirement that VA notify the 
claimant of each of their respective duties to obtain the 
records is satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002). The veteran has been afforded multiple thorough 
VA examinations, the most recent examination having been 
accomplished in May 2001.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2001).  Separate diagnostic codes 
identify the various disabilities.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has 
reviewed the veteran's claim under the amended regulations as 
they pertained to the most recent examination results.  The 
veteran was provided with the new regulations, although he 
was not specifically advised that any changes were made in 
the regulation.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the pure 
tone thresholds in any four of the five frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where pure tone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.  Because the comparison of the audiometric findings 
with the schedular criteria is purely a mechanical function 
over which there can be no dispute, and as the record does 
not disclose thresholds meeting either criterion, there is no 
reason to return this issue to the RO for readjudication as 
the only substantive change in the revised regulation can not 
affect the outcome.

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations.  To 
remand the case for the RO to apply the amended regulations 
to remote examinations would result in a pointless delay in 
the adjudication of the veteran's claim that can not 
conceivably lead to a more favorable outcome.  Therefore, as 
there is no prejudice to the veteran in failing to remand 
this case for initial review of the amended regulations by 
the RO as they pertain to chronologically remote 
examinations, the Board will proceed with appellate review 
under both versions of the regulations.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

For the reasons discussed below, the Board finds that neither 
the old or new regulations referable to the evaluation of 
hearing loss are more favorable to the veteran.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

An audiological evaluation from A.S., dated in October 1995, 
indicates the following pure tone thresholds in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
30
50
LEFT
50
65
50
65
110+

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 in the left ear.  The 
average pure tone was 33 dB on the right and 
55 dB on the left.

The veteran testified in a personal hearing at the RO in 
September 1995.  The testimony indicates as follows:

The veteran suffered noise exposure while performing his 
duties as a first loader on an open five-inch mount.  
(Transcript (T.) at pp. 2-3).  He testified to two surgeries 
occurring in service in 1960 and 1961.  (T. at pp. 2-4).  The 
veteran had no treatment for his hearing since he left the 
service, until Dr. G tested him.  (T. at p. 7).  The veteran 
indicated that he had not had any ear infections.  (T. at p. 
8).
 
A letter from Dr. T. M. G. addressed to Dr. D. L., dated in 
November 1995, states that the veteran has otosclerosis with 
a resultant conductive hearing loss.  He reported that the 
veteran underwent surgery with some improvement; however, in 
recent years his hearing has declined.  Dr. G. provided to 
two treatment options: hearing aids and further surgery to 
revise the previous surgery.  Dr. G. recommended hearing 
aids.
 
The veteran underwent a VA compensation and pension (C&P) 
audiological examination in October 1996.  The veteran gave a 
history of bilateral hearing loss, greater on the left than 
the right.  He indicated that he underwent a bilateral 
stapedectomy.  He was positive for right-sided traits and 
noise exposure.  Examination of the ears revealed normal 
tympanic membranes.  The diagnosis was right ear- mild to 
moderate sloping sensorineural loss and left ear-20 to 30 dB 
(decibels) AB gap at low frequency, underlying mild to 
moderate sensorineural hearing loss consistent with noise 
exposure.  The audiological evaluation reflected
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
35
LEFT
45
55
45
55
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
average of pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz was 25 dB on the right and 59 dB on the left.

The veteran underwent a VA C&P audiological evaluation in 
January 1999.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
35
LEFT
50
60
50
60
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
average of pure tone thresholds at 1000, 2000, 3000, and 4000 
Hz was 28 dB on the right and 63 dB on the left.

The veteran underwent a VA C&P ear disease examination in May 
2001.  The medical history was duplicative of the history 
provided in the October 1996 examination.  In addition, it 
noted that the stapedectomies were done on the right and left 
ears in 1960 and 1961 respectively.  The veteran reported 
some progressive hearing loss in recent years.  Examination 
revealed both tympanic membranes were completely clear.  The 
audiological examination revealed a mild predominately high 
frequency sensorineural hearing loss on the right side and on 
the left side, a moderate mixed hearing loss.  On the 
authorized audiological evaluation, pure tone thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
25
45
LEFT
50
50
55
65
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  No numerical value is shown for 
the left ear, but the report indicates that speech audiometry 
for both ears is WNL (within normal limits).  The average of 
pure tone thresholds at 1000, 2000, 3000, and 4000 Hz was 33 
dB on the right and 64 dB on the left.

II.  Analysis

The present claim for an initial compensable rating for 
bilateral otosclerosis, postoperative, with hearing loss is 
based on an initial assignment of disability ratings.  
Accordingly, the Board notes that the veteran is entitled to 
consideration for the "staging" of ratings based on 
separate periods based on the facts found during the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that entitlement to a compensable evaluation 
for bilateral otosclerosis, postoperative, with hearing loss 
is not warranted under either the old or new regulations.  
The Board has considered the veteran's contention that his 
hearing loss has increased in severity.  However, the 
evidence clearly weighs against an increased evaluation in 
this case.  Otosclerosis is based on the degree of hearing 
loss impairment.  38 C.F.R. § 4.87.  The requirements of 38 
C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  As noted earlier, the evaluation 
of hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann, 3 Vet. 
App. 345, 349 (1992).

Evaluating the October 1995 audiometric examination by A. S., 
the Board finds that when the pure tone threshold average 
(33) and the speech recognition score (100) for the right ear 
are applied to Table VI (Numeric Designation of Hearing 
Impairment Based on Pure tone Threshold Average and Speech 
Discrimination), the numeric designation of hearing 
impairment is I.  When the pure tone threshold average (55) 
and speech recognition score (92) for the left ear are 
applied to Table VI, the numeric designation of impairment is 
II.  The only possible interpretation of this examination 
under both the old and new regulations is that the veteran's 
hearing loss is at level I in the right ear, and level II in 
the left ear.  When the numeric designations for the right 
and left ears are applied to Table VII (Percentage Evaluation 
for Hearing Impairment-Diagnostic Code 6100), the percentage 
of disability for hearing impairment is 0 percent and a 
compensable rating is not warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

A review of audiometric results from the VA examinations 
occurring in October 1996 and January 1999 show the same or 
very similar results under both the old and new regulations.  
The pure tone average in the right ear for the October 1996 
examination was 25 and the speech recognition score was 100.  
The point of intersection on both the old and new regulations 
is at numeric designation I.  When the results for the left 
ear are applied to Table VI, pure tone average of 59 and 
speech recognition score of 92, the numeric designation is 
II.  When the numeric designations, I and II, are applied to 
Table VII, the percentage of disability for hearing 
impairment is 0 percent.  The pure tone average in the right 
ear for the January 1999 examination was 28 and the speech 
recognition score was 96.  The point of intersection yields a 
numeric designation of I on both the old and new regulations.  
When the results for the left ear are applied to Table VI, 
pure tone average of 59 and speech recognition score of 92, 
the numeric designation is II.  Again, when the numeric 
designations, I and II, are applied to Table VII, the 
percentage of disability for hearing impairment is 0 percent.

The Board is unable to evaluate impairment based on the May 
2001 VA audiometric examination because the examiner did not 
provide a numerical value for left ear speech recognition.  A 
numerical value is needed for evaluation under Table VII, the 
applicable table.  Table VIa (Numerical Designation of 
Hearing Impairment Based Only on Pure Tone Threshold Average) 
can only be used with evaluation results that meet specific 
criteria, which were not shown in this case.  See 38 C.F.R. 
§ 4.85(c) and § 4.86.  The Board notes, however, that speech 
recognition for the left ear is noted to be within normal 
limits and at 96 percent for the right ear.  The pure tone 
averages are only slightly increased from January 1999 
results.  The pure tone average was 33 on the right and 64 on 
the left; these averages are consistent with previous 
examination results.

Review of the entire record demonstrates that although the 
veteran's hearing has objectively increased in severity, it 
has not worsened to such a degree as to warrant a compensable 
rating.  As the veteran's bilateral otosclerosis, 
postoperative, with hearing loss has not varied significantly 
over the appeal period, the Board finds that staging is not 
for application.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable rating for bilateral otosclerosis, 
postoperative, with hearing loss.  38 C.F.R. § 3.102 (2001).

The Board also cannot conclude that the disability picture as 
to the veteran's bilateral otosclerosis, postoperative, with 
hearing loss is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b).  The record does not reflect 
any recent or frequent hospital care, or any interference in 
the veteran's employment that is beyond the average 
impairment of earning capacity contemplated by the regular 
schedular criteria.  Consequently, a higher rating on an 
extraschedular basis is not warranted.



ORDER


Entitlement to a compensable rating for bilateral 
otosclerosis, postoperative, with hearing loss is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

The Board is unable to evaluate impairment based on the 
October 1995 audiometric examination because A.S. provided no 
numerical value for left ear speech recognition.  Table VIa 
(Numerical Designation of Hearing Impairment Based Only on 
Pure Tone Threshold Average) can only be used with evaluation 
results that meet specific criteria, which were not shown in 
this case.  See 38 C.F.R. § 4.85(c) and § 4.86.   The Board 
notes that the October 1995 audiometric examination appears 
to show equal or less severe impairment when compared to 
later evaluations.  In this regard, the pure tone average for 
the right ear was 33, the same result as in the May 2001 
audiometric evaluation.  The pure tone average for the left 
ear was only 55, which is less than all other evaluations.  
The Board further notes that the speech recognition score for 
the right ear was 100 percent and the left ear speech 
recognition was found to be WNL (within normal limits).

 

